J-101-2019
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH M. MASSI, SR.,                     : No. 38 MAP 2019
                                          :
                   Appellant              :
                                          :
                                          :
             v.                           :
                                          :
                                          :
CITY OF CHESTER AGGREGATED                :
PENSION BOARD AND CITY OF                 :
CHESTER,                                  :
                                          :
                   Appellees              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of November, 2019, the Joint Application to Discontinue

Appeal is GRANTED.

     Justice Donohue notes her dissent.